 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11       ISAIAH JOEL PETILLO,                                   1:16-cv-00488-AWI-JLT (PC)

12                            Plaintiff,                        ORDER CONTINUING SETTLEMENT
                                                                CONFERENCE
13             v.
14       J.L. PETERSON, et al.,
15                            Defendants.
16

17            This matter is set for a settlement conference for February 15, 2019. Due to a conflict with

18   the Court’s calendar, the Court ORDERS that:

19            1. The February 15, 2019, settlement conference is CONTINUED to March 6, 2019, at

20                  9:00 a.m. at the United States Courthouse, 510 19th Street, Suite 200, Bakersfield, CA

21                  93301.

22            2. Appearances

23                     a. A representative with authority to negotiate and enter into a binding settlement

24                           shall attend in person for defendants.1

25   1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement
26   conferences… .” United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051,
     1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad authority to compel participation in mandatory
27   settlement conference[s].”). The representative must be authorized to fully explore settlement options and to
     agree to settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d
28   648, 653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir.
                                                                1
 1                    b. Plaintiff shall appear via video-conference or telephonically. The first option

 2                        is preferred if it is within Corcoran State Prison’s technical capabilities. A writ

 3                        for plaintiff’s presence at the settlement conference will issue separately.

 4                    c. Those in attendance must be prepared to discuss the claims, defenses and

 5                        damages. The failure of any counsel, party or authorized person subject to this

 6                        order to appear may result in the imposition of sanctions. In addition, the

 7                        conference will not proceed and will be reset to another date.

 8           3. Settlement Procedures and Statements

 9                    a. No later than February 13, 2019, Plaintiff SHALL submit to Defendants, by

10                        mail, a written itemization of damages and a meaningful settlement demand,

11                        which includes a brief explanation of why such a settlement is appropriate, not

12                        to exceed ten pages in length. Thereafter, no later than February 20, 2019,

13                        Defendants SHALL respond, by telephone or in person, with an acceptance of

14                        the offer or with a meaningful counteroffer, which includes a brief explanation

15                        of why such a settlement is appropriate. If settlement is achieved, defense

16                        counsel is to immediately inform the Courtroom Deputy of Magistrate Judge

17                        Thurston.

18                    b. If settlement is not achieved informally, each party is directed to submit

19                        confidential settlement statements no later than February 27, 2019, to

20                        jltorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement
21                        statement to U. S. District Court, ADR Director, 501 I Street, Suite 4-200,

22                        Sacramento, California 95814 so it arrives no later than March 1, 2019. If a

23                        party desires to share additional confidential information with the Court, they

24                        may do so pursuant to the provisions of Local Rule 270(d) and (e). Parties are

25   1993). The individual with full authority to settle must also have “unfettered discretion and authority” to
     change the settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86
26   (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003).
     The purpose behind requiring the attendance of a person with full settlement authority is that the parties’
27   view of the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An authorization
     to settle for a limited dollar amount or sum certain can be found not to comply with the requirement of full
28   authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d2 590, 596-97 (8th Cir. 2001).
 1                     also directed to file a “Notice of Submission of Confidential Settlement

 2                     Statement” (See L.R. 270(d)).

 3                 c. Settlement statements should not be filed with the Clerk of the court nor

 4                     served on any other party. Settlement statements shall be clearly marked

 5                     “confidential” with the date and time of the settlement conference indicated

 6                     prominently thereon.

 7                 d. The confidential settlement statement shall be no longer than five pages in

 8                     length, typed or neatly printed, and include the following:

 9                         i. A brief statement of the facts of the case.

10                         ii. A brief statement of the claims and defenses, i.e., statutory or other

11                             grounds upon which the claims are founded; a forthright evaluation of

12                             the parties’ likelihood of prevailing on the claims and defenses; and a

13                             description of the major issues in dispute.

14                        iii. A summary of the proceedings to date.

15                        iv. An estimate of the cost and time to be expended for further discovery,

16                             pretrial, and trial.

17                         v. The relief sought.

18                        vi. The party’s position on settlement, including present demands and

19                             offers and a history of past settlement discussions, offers, and demands.

20                       vii. A brief statement of each party’s expectations and goals for the
21                             settlement conference.

22        4. The Clerk of the Court is DIRECTED to serve a copy of this order on the litigation

23              office at Corcoran State Prison via email and facsimile.

24
     IT IS SO ORDERED.
25

26     Dated:     January 31, 2019                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        3
